2019 IL App (1st) 161687
                                       No. 1-16-1687
                                 Opinion filed June 27, 2019

                                                                     FOURTH DIVISION

                                            IN THE

                           APPELLATE COURT OF ILLINOIS

                                      FIRST DISTRICT


     THE PEOPLE OF THE STATE OF                  )      Appeal from the Circuit Court
     ILLINOIS,                                   )      of Cook County.
                                                 )
          Plaintiff-Appellee,                    )
                                                 )
          v.                                     )      No. 08 CR 9698
                                                 )
     BRYAN MILLER,                               )      The Honorable
                                                 )      Alfredo Maldonado,
          Defendant-Appellant.                   )      Judge, presiding.



          JUSTICE GORDON delivered the judgment of the court, with opinion.
          Presiding Justice McBride and Justice Reyes concurred in the judgment and opinion.



                                         OPINION

¶1             Defendant Bryan Miller was convicted after a bench trial of armed

       robbery and sentenced initially to nine years with the Illinois Department of

       Corrections (IDOC). On November 27, 2012, defendant petitioned for relief

       from judgment pursuant to section 2-1401 of the Code of Civil Procedure (735
     No. 1-16-1687

       ILCS 5/2-1401 (West 2010)), on the ground that IDOC had impermissibly

       added a three-year mandatory supervised release (MSR) term to his sentence.

       The trial court denied his petition, and defendant appealed. On appeal, the State

       argued that defendant's sentence was void because the trial court had not

       imposed a 15-year firearm enhancement to defendant's sentence. This court

       affirmed the trial court's denial of defendant's section 2-1401 petition, but

       agreed with the State that defendant's sentence was void and remanded, based

       on the void sentence rule set forth in People v. Arna, 168 Ill. 2d 107, 112-23

       (1995), for resentencing. People v. Miller, 2014 IL App (1st) 130721-U.

¶2           After remand but before resentencing, the Illinois Supreme Court

       "abolished" the Arna void sentencing rule, on which our prior Rule 23 order had

       been based. People v. Castleberry, 2015 IL 116916, ¶ 1. Although defendant

       argued to the trial court prior to resentencing that his case should now be

       dismissed, the trial court sentenced him on May 3, 2016, to 9 years, plus a 15-

       year firearm enhancement, for a total of 24 years with IDOC. Defendant filed a

       motion to reconsider this sentence, which was denied, and defendant now

       appeals his 24-year sentence.




                                             2
     No. 1-16-1687

¶3                                    BACKGROUND

¶4           Since defendant does not challenge the sufficiency of the evidence

       against him or the admission of any exhibit or testimony at trial, we provide

       here only a summary of the facts established at trial.

¶5           Defendant was convicted after a bench trial of armed robbery. The

       evidence at trial established that defendant and the victim had a prior dispute;

       that the victim's wife was also defendant's former girlfriend; that, on April 20,

       2008, defendant held a gun to the victim's head while another person removed

       $50 from the victim's pocket; that defendant stated to bystanders "[s]omebody

       take this car," referring to the victim's vehicle; that two teenagers, whom

       defendant did not know, took the victim's vehicle; and that the victim flagged

       down a police officer, who subsequently curbed the stolen vehicle. The trial

       court found defendant guilty of the armed robbery of $50 and not guilty of

       vehicular hijacking.

¶6           Since the purely legal question before us concerns the process leading up

       to his subsequent resentencing, we provide in detail the procedural history of

       this case, as well as the dates of the decisions that affected it.

¶7           At defendant's original sentencing on June 9, 2009, the victim addressed

       the trial court in person and asked the court to give defendant only probation.

       However, defense counsel observed that the applicable sentencing range was 6

                                                3
     No. 1-16-1687

       to 30 years. After considering factors in aggravation and mitigation, the trial

       court sentenced defendant to nine years with IDOC. Defendant filed a notice of

       appeal, but subsequently filed a motion to dismiss the appeal, which was

       granted on August 19, 2010. On November 27, 2012, defendant, who was

       represented by counsel, filed a section 2-1401 petition arguing that his three-

       year MSR term was void because, although the trial court had not mentioned it

       at sentencing or in the mittimus, IDOC had impermissibly "added a three year

       term of MSR which started on or about May 14, 2012." On January 28, 2013,

       the trial court denied his section 2-1401 petition, and defendant filed a timely

       notice of appeal on February 25, 2013.

¶8           On appeal, the State argued both that defendant's petition was properly

       denied and that his 9-year sentence for armed robbery was void because it did

       not include a 15-year firearm enhancement, as required by section 18-2(a)(2) of

       the Criminal Code of 2008 (720 ILCS 5/18-2(a)(2) (West 2008)). Miller, 2014
IL App (1st) 130721-U, ¶ 11.

¶9           In response, defendant filed a motion to withdraw his appeal, observing

       that he had already "completed his sentence" on December 20, 2013.

       Defendant argued that the matter was now moot since the relief that he had

       requested, i.e., elimination of his MSR term, was no longer available.

       Defendant also argued that the State had failed to file a cross-appeal.

                                              4
       No. 1-16-1687

¶ 10           In its response to defendant's motion, the State agreed that defendant was

         "discharged" by IDOC for this offense on December 20, 2013, but argued that a

         sentence that does not include the statutorily-required 15-year enhancement is

         void and may be corrected at any time. The State further argued that, "[s]ince

         this Court is still able to grant effectual relief," namely, the 15-year

         enhancement sought by the State, "the appeal currently pending is not moot."

¶ 11           This court denied defendant's motion to withdraw his appeal, and in his

         reply brief defendant argued that, "while there is language saying if the

         sentence is void it can be corrected at any time," defendant could "find no case

         where the sentence was served completely" and relief was granted.

¶ 12           Defendant also argued that the concept of void judgments encompasses

         only a lack of jurisdiction or authority—an argument that our supreme court

         later adopted. People v. Price, 2016 IL 118813, ¶¶ 17, 27; Castleberry, 2015 IL
116916, ¶¶ 1, 11-12. The supreme court in Castleberry also agreed that the

         State could not seek to correct a sentence without first filing for a writ of

         mandamus. Price, 2016 IL 118813, ¶ 17 (discussing Castleberry).

¶ 13           However, Castleberry and Price were not yet decided, and relying on

         People v. Arna, 168 Ill. 2d 107, 112-23 (1995), this court rejected his

         arguments. Relying on Arna, our Rule 23 order stated that, "where a sentence

         does not conform to a statutory requirement, such as the firearm sentencing

                                              5
       No. 1-16-1687

          add-on, it is void, and the appellate court may correct it at anytime." Miller,

          2014 IL App (1st) 130721-U, ¶ 12. In Arna, the appellate court had sua sponte

          ordered the imposition of statutorily-required consecutive sentences, and the

          supreme court had affirmed, finding that the appellate court had the authority to

          do so because the trial court's order imposing concurrent terms was void, and

          that the appellate court's action was "not barred by our rules which limit the

          State's right to appeal." Arna, 168 Ill. 2d at 114.

¶ 14             In addition, our Rule 23 order found that, although the validity of a

          sentence becomes moot once it is served, a sentence is not served until the

          completion of the MSR term. 1 Miller, 2014 IL App (1st) 130721-U, ¶ 15. We

          found that: "According to the record, the term of the three-year MSR in the

          instant case began on May 14, 2012, meaning that it will not be completed until

          2015." (Emphasis added.) Miller, 2014 IL App (1st) 130721-U, ¶ 15.2

¶ 15             Our Rule 23 order was entered on August 29, 2014, and on September 5,

          2014, defendant filed a petition for rehearing, stating in relevant part:

                    "The court found that [defendant] had not completed his sentence

                 because his three-year Mandatory Supervised Release ('MSR') began
             1
               This was not an argument made by the State.
             2
               However, defendant claimed in his motion to reconsider sentence, filed on
       May 13, 2016, that his MSR for this offense terminated on December 20, 2013,
       eight months before this court issued its opinion. See 730 ILCS 5/3-3-8(b) (West
       2008) (the Prisoner Review Board has the discretion to discharge a defendant early
       from MSR).
                                                  6
       No. 1-16-1687

               May 14, 2012, 'meaning that it will not be completed until 2015.' (Order

               at P. 15).

                  While that would have been true if [defendant] had remained at liberty

               for his MSR, [defendant] had his MSR revoked and was sent back to

               IDOC to complete his MSR for 08 CR 9696 on July 30, 2012. [Citation.]

               Because [defendant] was in custody he was granted good time credit

               making his actual complete sentence in 08 CR 9608, including the MSR,

               end December 20, 2013."

¶ 16           Defendant's petition for rehearing was denied on October 10, 2014. On

         November 19, 2015, our supreme court "abolish[ed] the rule" in Arna on which

         we had relied. Castleberry, 2015 IL 116916, ¶ 1. In Castleberry, as in the case

         at bar, the State had argued, and the appellate court had found, that a sentence

         was void because the trial court had not imposed a statutorily-required 15-year

         firearm enhancement and, thus, a remand for resentencing was necessary.

         Castleberry, 2015 IL 116916, ¶ 6.        However, unlike our case, the State

         conceded before the Illinois Supreme Court in Castleberry that the void

         sentence rule was no longer valid, based on cases decided in the intervening 20

         years since Arna, such as Steinbrecher v. Steinbrecher, 197 Ill. 2d 514 (2001);

         Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A. Inc., 199 Ill. 2d 325

         (2002); and LVNV Funding, L.L.C. v. Trice, 2015 IL 116129. See Castleberry,

                                              7
       No. 1-16-1687

         2015 IL 116916, ¶¶ 16-17. The supreme court also observed in Castleberry

         that the State's "de facto cross-appeal" challenging the defendant's sentence was

         "impermissible" (Castleberry, 2015 IL 116916, ¶ 23), and that Illinois Supreme

         Court Rule 604(a) (eff. July 1, 2006)3 does not permit the State to appeal a

         sentencing order (Castleberry, 2015 IL 116916, ¶ 21).

¶ 17             After the remand, defendant appeared pro se before the trial court on

         March 18, 2015. When asked where his lawyer was, he replied: "I don't even

         know what I'm here for actually." When the trial court informed him of the

         remand, he replied: "I finished the time on that case." The matter was then

         continued.

¶ 18             On May 26, 2015, defense counsel and the trial court had the following

         colloquy concerning whether his MSR period had run prior to the appellate

         court's Rule 23 order:

                    "DEFENSE COUNSEL: Well, we still have a problem where his

                 sentence has already been served.

                    ***

                    THE COURT: Okay. The issue if, in fact, he served his [sentence]

                 can he be resentenced.



            3
                This was the effective date given by the supreme court in Castleberry.
                                                 8
       No. 1-16-1687

                  DEFENSE COUNSEL: That's correct. *** Which the Appellate

               Court sort of skirted by because they said he's still on MSR, it says right

               on th[eir] website from some date that they don't specify. But at the time

               you actually know he was not still serving his sentence because he was

               remanded back to here. And in the new case when he was picked up

               which is why you still have custody, the ability to writ him in, he was

               here from Cook County *** [U]nfortunately[,] apparently the Appellate

               Court doesn't understand that once he's doing the MSR in custody he got

               good time credit, so his 3 years only took him a year and a half. *** So

               I'm making I guess an oral motion now that we have proof other than web

               sites and my statement ***."

         The trial court then gave the State time to respond to defendant's oral motion.

¶ 19           On July 15, 2015, the parties appeared in court, and defense counsel

         observed that the State no longer intended to file a response to defendant's oral

         motion. Defense counsel asked for more time, arguing: "the Appellate Court

         had a factual basis that they enunciated that was incorrect, and I don't know

         how you fix the Appellate Court after they've issued the mandate." Defense

         counsel argued that this issue affected the trial court "if their basis for saying

         [the trial court] had jurisdiction is incorrect." The case was then continued.




                                                9
       No. 1-16-1687

¶ 20             On December 8, 2015, defense counsel argued that there was an

          Apprendi issue, and observed that neither the parties nor the State had

          mentioned the 15-year sentencing enhancement during the original proceeding.

          See Apprendi v. New Jersey, 530 U.S. 466 (2000). The trial court responded: "I

          didn't mention the 15 years because I didn't impose it." 4

¶ 21             Prior to the next court date, on February 1, 2016, the original trial judge

          retired, so the parties appeared before a different judge. At that time, defense

          counsel observed that the Illinois Supreme Court had abolished the void

          sentence rule in Arna and that defendant had completely served his sentence in

          this case, as well as in another case, and, thus, would need to be released if the

          trial court did not resentence him.

¶ 22             On April 5, 2016, defendant had not yet been resentenced and he filed a

          motion with the trial court to dismiss the proceedings based on Castleberry.

          Through his counsel, defendant argued:

                    "6. Fortunately for [defendant], his case does not in fact involve

                 retroactivity because he has not in fact been resentenced.




             4
              On January 19, 2016, defendant filed a written motion to dismiss the
       proceedings on the ground that imposing the 15-year enhancement violated
       Apprendi.
                                                 10
       No. 1-16-1687

                  7. When a matter has been remanded for re-sentencing, the case is not

               final until the new sentence has been pronounced. People v. Lyles, 208
Ill. App. 3d 370, 375 (1st Dist. 1990).

                  7. [sic] The law of the case does not apply because there is an

               exception where the Illinois Supreme Court makes a contrary ruling on

               the precise issues of law on which the remand relied. Lyles, supra, 208

               Ill. App. 3d at 376.

                  8. Since [defendant] raises exactly the same issues that Castleberry

               did, the State is therefore restricted to filing a petition for mandamus to

               correct if it can when the sentence has already been completed.

                  9. [Defendant] has completed the sentence in the cause as well as for a

               subsequent conviction and should have been released in January 2016."

¶ 23           On April 27, 2016, the parties appeared in court and defense counsel

         stated that defendant was moving to dismiss the proceedings based on both

         Apprendi and Castleberry. Defendant indicated that he also wanted to address

         the court, which the court permitted, and defendant asked: "What is the rule if

         the appellate mandate come down after a sentence has been discharged?" The

         trial court then ruled that the resentencing would go forward, stating: "You

         may well be right and the Appellate Court may ultimately say that you are

         correct. *** But *** it is not for me to disregard the remand no matter how

                                               11
       No. 1-16-1687

         much I may disagree with it. Or the inequity of the situation that [defendant]

         finds himself in."

¶ 24           At the sentencing hearing on May 3, 2016, the trial court reiterated that

         "the Defense's position [may] be ultimately found to be the correct one, but I

         believe that is for the Appellate Court to make that determination on the issue

         of the law of the case issue that I think the Defense has raised."         After

         considering factors in aggravation and mitigation, the trial court stated that it

         "resentence[d]" defendant to "the nine year term that he was sentenced to, and

         following the mandate I am going to add on the 15 year enhancement," for a

         total of 24 years with IDOC, plus a 2-year MSR, and a credit of 2994 days of

         time served.

¶ 25           On May 13, 2016, defendant filed a written motion to reconsider

         sentence based on (1) Apprendi, (2) Castleberry, and (3) the fact that he had

         already served the MSR term for this offense by December 20, 2013, which was

         "prior to the issuance of the mandate" by the appellate court. After the trial

         court denied the motion to reconsider, defendant filed a timely notice of appeal

         on June 1, 2016, and this appeal followed. Appellate briefing was completed on

         May 24, 2019.




                                              12
       No. 1-16-1687

¶ 26                                       ANALYSIS

¶ 27           On appeal, defendant argues that, pursuant to the Illinois Supreme Court's

         finding in Castleberry, he should not have been resentenced. Both parties

         maintain that the standard of review on this purely legal issue is de novo; and

         that is correct, particularly where, as here, the trial court repeatedly stated that it

         was "for the Appellate Court" to make this determination. See, e.g., People v.

         Wheeler, 226 Ill. 2d 92, 121 (2007) (a purely "legal issue" is one that "this court

         reviews de novo"); Dowling v. Chicago Options Associates, Inc., 226 Ill. 2d
277, 285 (2007) (where the trial court "did not conduct an evidentiary hearing"

         or "make any findings of fact," and "relied on the parties' oral argument and the

         record," "we review the court's ruling on this issue de novo").              De novo

         consideration means that we owe no deference to the trial court's ruling, and we

         perform the same analysis that a trial judge would perform. People v. Jones,

         2016 IL App (1st) 123371, ¶¶ 75-76.

¶ 28           We find that the Illinois Supreme Court's decision in Price governs the

         outcome of the case here.        In Price, the defendant filed a section 2-1401

         petition, arguing that the two-year limitation on section 2-1401 petitions did not

         apply because his sentence was void. Price, 2016 IL 118613, ¶ 1. The appellate

         court agreed and remanded for resentencing. Price, 2016 IL 118613, ¶ 7.

         However, before resentencing occurred, the Illinois Supreme Court allowed the

                                                 13
       No. 1-16-1687

         State's petition for leave to appeal. Price, 2016 IL 118613, ¶ 6. After the State

         filed its initial brief, Castleberry was decided. Price, 2016 IL 118613, ¶ 8. The

         Price defendant then argued that the State had forfeited any arguments that his

         petition was untimely. Price, 2016 IL 118613, ¶ 12.

¶ 29           The Illinois Supreme Court disagreed, finding that the issue was "not

         simply" whether his sentence was void and his petition, thereby, timely or not—

         "an issue that the State pursued in the courts below"—but specifically whether

         the petition was untimely under Castleberry. Price, 2016 IL 118613, ¶ 12. The

         supreme court found that "[t]he State could not have addressed that question

         until Castleberry was decided." Price, 2016 IL 118613, ¶ 12.

¶ 30           In the case at bar, the positions of the parties are reversed. In our case, it

         is the State who is arguing that the original sentence was void, and it is the

         defense that is arguing that it is not. However, the reasoning remains the same,

         no matter who it favors.

¶ 31           Similar to Price, in the case at bar, there is no law of the case on the

         question of whether Castleberry applies to this case. This is simply not an issue

         that this court could have ruled on "until Castleberry was decided." Price, 2016
IL 118613, ¶ 12. The question that was before the trial court at the moment

         prior to resentencing—and that is before us now—is whether Castleberry

         applies, and this is not an issue that we could have ruled on until Castleberry

                                               14
       No. 1-16-1687

         was decided. Thus, our prior Rule 23 order is not, and cannot be, dispositive of

         this issue.

¶ 32            The supreme court in Price observed: "After we announced our decision

         in Castleberry abolishing the void sentence rule, this court had the discretion to

         order the parties to brief the impact of Castleberry on this case." Price, 2016 IL
118613, ¶ 12. Similarly, in the case at bar, after the Illinois Supreme Court

         announced its decision in Castleberry, the trial court had the discretion to hear

         argument and did, in fact, hear argument about the impact of Castleberry on

         this case. In both cases, the focus is on the time period prior to resentencing.

         Thus, the question before us, as it was in Price, is whether Castleberry

         permitted resentencing based on a prior appellate court order that the original

         sentence was void.

¶ 33            Our supreme court has already answered this question for us:

                   "Unquestionably, Castleberry applies not only to the parties in that

                case but also prospectively. As we recognized in [People v.] Thompson,

                2015 IL 118151, ¶ 33, after our decision in Castleberry, it is 'no longer

                valid' to argue that a sentence that does not conform to a statutory

                requirement is void. As to defendant's case, in which his section 2-1401

                petition was pending in the appellate pipeline at the time Castleberry was

                announced, we turn to our general rule of retroactivity. Under this rule,

                                               15
       No. 1-16-1687

               our decisions apply to 'all cases that are pending when the decision is

               announced, unless this court directs otherwise.' [Citations.]" Price, 2016
IL 118613, ¶ 27.

¶ 34           The State focuses on the words "in the appellate pipeline," to argue that,

         when defendant's resentencing was pending pursuant to an appellate mandate,

         the case was no longer in the "appellate pipeline." See Price, 2016 IL 118613, ¶

         27. Even if we found this logic persuasive, the above quote shows that the

         supreme court did not stop there. It went on to say that Castleberry applied to

         all cases that are pending when the decision is announced, unless the supreme

         court directs otherwise. Price, 2016 IL 118613, ¶ 28; People v. Williams, 2017
IL App (1st) 123357-B, ¶ 19 (the Price court determined that Castleberry

         applied to "all cases that were then pending when the Castleberry decision was

         announced"). There is no question that defendant's case was still pending, as it

         waited for resentencing, when the Castleberry decision was announced. Thus,

         pursuant to the plain language of Price, Castleberry applied.

¶ 35           Our supreme court further found:

                  "In Castleberry, we did not limit the reach of our decision ***.

               Indeed, not applying Castleberry would thwart the very policy espoused

               in that decision—preserving the finality of judgments—by permitting



                                              16
       No. 1-16-1687

               defendants to continue to argue that a statutorily nonconforming sentence

               is void." Price, 2016 IL 118613, ¶ 28.

¶ 36           Whether it is a defendant or the State that is arguing against "a statutorily

         nonconforming sentence," the result is the same. See Price, 2016 IL 118613, ¶

         28. Our supreme court stressed that it "did not limit the reach" of Castleberry.

         Price, 2016 IL 118613, ¶ 28; People v. Douglas, 2017 IL App (4th) 120617-B,

         ¶ 16 (the Price court "did not limit the reach of Castleberry"). The point of the

         Castleberry decision was to favor the finality of sentences. Price, 2016 IL
118613, ¶ 28. At the moment prior to resentencing, when the trial court faced

         the same question that we face now, finality of sentence favored not

         resentencing—ie. not issuing yet another sentence.

¶ 37           Thus, Castleberry applied to defendant's case at the moment prior to

         resentencing, and its facts are similar to the facts at bar, necessitating the same

         outcome. In Castleberry, exactly as in the case at bar, the State had argued on

         appeal that defendant's sentence was void because the trial court failed to

         impose a statutorily-required 15-year firearm enhancement, and the appellate

         court found the sentence void for this reason and remanded for resentencing.

         Castleberry, 2015 IL 116916, ¶ 6. However, the supreme court granted

         defendant's petition for leave to appeal and found that, based on cases that had

         been decided in the intervening 20 years, the Arna void sentence rule was no

                                               17
       No. 1-16-1687

         longer good law. Castleberry, 2015 IL 116916, ¶¶ 16-17. The supreme court

         found that the appellate court lacked authority to vacate the trial court's

         sentencing order and affirmed the trial court's initial sentencing decision.

         Castleberry, 2015 IL 116916, ¶¶ 25, 31. We reach the same result here.

¶ 38           The State argues that Castleberry applied only "to appellate courts, not to

         trial courts." However, there is no language in either Castleberry or Price that

         Castleberry is limited only to appellate courts. In fact, as we noted above,

         Price specifically states that Castleberry was not "limited" and applied to all

         cases. Price, 2016 IL 118613, ¶¶ 27-28. In addition, the State's argument flies

         in the face of the notion of de novo review. As we stated above, de novo review

         means that we perform the same analysis that the trial court would, and should

         have, performed. Jones, 2016 IL App (1st) 123371, ¶¶ 75-76.              If we are

         replicating a trial court's analysis, then Castleberry applies to the trial court as

         well as an appellate court. Thus, we do not find persuasive the State's argument

         that Castleberry was limited to cases pending on appeal, but not pending for

         resentencing pursuant to an appellate mandate.

¶ 39           Since Castleberry applied, the trial court should have done the same

         thing that we do now, which is to apply it. The defendant argued, and the

         supreme court in Castleberry agreed, that "the rule relied upon by the appellate

         court—that a sentence which does not conform to statutory requirements is

                                                18
       No. 1-16-1687

          void—is no longer valid in light of recent decisions from this court and, thus,

          could not provide a basis for the appellate court to reverse the circuit court's

          sentencing order." Castleberry, 2015 IL 116916, ¶ 9.              The Castleberry

          defendant further argued, and the supreme court agreed, that, "in the absence of

          the void sentence rule, the appellate court had no authority to consider the

          State's request to increase his sentence." Castleberry, 2015 IL 116916, ¶ 10.5

          Thus, pursuant to Castleberry, this court had no authority to find defendant's

          initial sentence void, and the trial court erred in resentencing defendant and

          imposing the 15-year firearm enhancement, where his original sentence was not

          void.

¶ 40              To see this issue more clearly, if an appellate court issues an opinion, and

          the supreme court then issues an opinion eliminating the basis for the appellate

          court opinion, thereby rendering it no longer good law, a trial court must apply

          the supreme court opinion, first and foremost.       Our supreme court could not

          have been more clear: "The appellate court, therefore, had no authority in this

          case to vacate the circuit's sentencing order in response to the State's argument."

          Castleberry, 2015 IL 116916, ¶ 25.




             5
               "[T]he State must seek a writ of mandamus from this court if it wishes to
       challenge the error committed by the circuit court." Castleberry, 2015 IL 116916,
       ¶¶ 10, 26.
                                                 19
       No. 1-16-1687

¶ 41           In Price, our supreme court observed that it had recognized only three

         types of void judgments, including: "(3) where a judgment of sentence did not

         conform to a statutory requirement." Price, 2016 IL 118613, ¶ 31. The Price

         court found: "Castleberry eliminated the third type of void judgment, thus

         narrowing the universe of judgments subject to attack in perpetuity." Price,

         2016 IL 118613, ¶ 31. By eliminating this third type, Castleberry eliminated the

         basis of our prior Rule 23 order.

¶ 42           Thus, we find that the trial court erred by proceeding with resentencing.

¶ 43           People v. Stephens, 2017 IL App (1st) 151631, cited by the State, is

         completely distinguishable from the case at bar. In Stevens, the defendant was

         sentenced three times. Stephens, 2017 IL App (1st) 151631, ¶ 1. First, the

         defendant was sentenced in 2005 to a total of 25 years with IDOC. Stephens,

         2017 IL App (1st) 151631, ¶ 5. But, on appeal, the State argued that this

         sentence was void because the trial court failed to impose statutorily-required

         consecutive sentences. Stephens, 2017 IL App (1st) 151631, ¶ 10. Thus, in

         2009, this court vacated his original sentence, and the defendant was sentenced

         a second time, in 2010, to two 25-year consecutive sentences, for a total of 50

         years with IDOC. Stephens, 2017 IL App (1st) 151631, ¶ 10. After the

         defendant filed a postconviction petition, we granted his request to vacate his

         sentences; and at his third sentencing in 2015, he received a total of 29 years.

                                              20
       No. 1-16-1687

          Stephens, 2017 IL App (1st) 151631, ¶¶ 12, 33. When, on appeal, he asked us

          to vacate this third sentencing—which we observed that we had ordered "at his

          request"—we declined. Stephens, 2017 IL App (1st) 151631, ¶ 69. By contrast,

          in the case at bar, defendant is not seeking to undo relief that he specifically

          sought and received. A party cannot ask for relief, receive it, and then ask to

          undo it. E.g., People v. Lawrence, 2018 IL App (1st) 161267, ¶ 52.6

¶ 44             Unlike the defendant in Stephens, defendant here argued both before and

          after his resentencing that it was improper. By contrast, the defendant in

          Stephens not only requested the resentencing, but also thanked the trial court

          afterward, profusely, for reducing his total sentence from 50 to 29 years.

          Stephens, 2017 IL App (1st) 151631, ¶ 33.

¶ 45             Also, in Stephens, the defendant was not attacking the immediately prior

          appellate court decision, but rather a much earlier appellate order—the effect of

          which we had already vacated at his request, providing the relief that he had

          asked for. Stephens, 2017 IL App (1st) 151631, ¶ 73. In the case at bar, the

          resentencing was taking place pursuant to the very appellate order whose

          foundation was just undercut by a supreme court opinion. By contrast, in

             6
               In Stephens, we observed: "Our case involves a third sentencing, not a
       second, and we vacated the second sentencing at defendant's request. We would
       need to vacate two appellate court decisions, including one in defendant's favor," in
       order to provide the relief now requested by the defendant. Stephens, 2017 IL App
       (1st) 151631, ¶ 73.
                                                21
       No. 1-16-1687

         Stephens, the appellate order that defendant sought to challenge was not the

         order that served as the basis for his last resentencing. For all these reasons, we

         find Stephens inapposite.

¶ 46           The State argues that the " 'law of the case doctrine bars relitigation of an

         issue already decided in the same case.' " People v. Cole, 2016 IL App (1st)
141664, ¶ 27 (quoting People v. Tenner, 206 Ill. 2d 381, 395 (2002)). As we

         observed above, the issue before us, as well as the issue that was before the trial

         court, is whether Castleberry applies, and that issue could not have been

         decided until Castleberry was issued. However, even if we found that the law

         of the case doctrine applies, the doctrine has an exception for "where the

         supreme court makes a contrary ruling on the precise issue of law on which the

         appellate court had based its prior decision," which is what happened here.

         Cole, 2016 IL App (1st) 141664, ¶ 29.

¶ 47           In Cole, the appellate court found that this exception to the law of the

         case doctrine did not apply, but for reasons that do not apply to our case. The

         Cole court found the exception "inapplicable because Castleberry abolished the

         void sentence rule in the context of a sentence being increased, while the

         sentence" in Cole "involved consecutive versus concurrent sentences rather than

         a sentence increase" and, thus, "the sentence handed down upon resentence was

         not an increase in defendant's sentence." Cole, 2016 IL App (1st) 141664, ¶ 29.

                                               22
       No. 1-16-1687

         By contrast, in the case at bar, defendant's sentence was indisputably increased

         upon resentencing and, thus, Cole's reasoning is not applicable to our facts. In

         addition, "Cole was decided before our supreme court's decision in Price, and

         thus, our supreme court's subsequent decision in Price controls our decision

         here, not the earlier appellate court decision." Stephens, 2017 IL App (1st)
151631, ¶ 73. Thus, Cole struggled to apply earlier appellate court cases (Cole,

         2016 IL App (1st) 141664, ¶ 30), because it lacked the benefit of our supreme

         court's subsequent decision in Price.

¶ 48           Next, the State argues that resentencing was merely a "trite formaility."

         If resentencing was a "trite formality" as the State argues on appeal, then this

         court could have tacked on the 15-year enhancement ourselves. However,

         sentencings are serious matters, not trite formalities, at which a defendant may

         be personally heard, arguments are made and considered, and a trial court

         carefully weights factors in aggravation and mitigation; and where the trial

         court is under the same duty as this court to apply the law articulated by our

         supreme court, which governs all Illinois courts.

¶ 49           Lastly, the State argues that the trial court had no choice but to obey the

         appellate mandate in this case, and cites in support People v. Ruiz, 177 Ill. 2d
368 (1997) (Ruiz II). See also People v. Ruiz, 132 Ill. 2d 1 (1989) (Ruiz I). We

         do not find Ruiz II dispositive for the following reasons. First, Ruiz II is a

                                                 23
No. 1-16-1687

  cautionary tale against interpreting a mandate too narrowly. In Ruiz I, the

  supreme court remanded for a hearing on the defendant's postconviction claim

  that his counsel was ineffective at his death penalty hearing for failing "to

  investigate additional sources of mitigating evidence." Ruiz I, 132 Ill. 2d at 28.

  In Ruiz I, the defendant's postconviction petition had alleged that his counsel

  was ineffective for failing to investigate favorable testimony from friends and

  family members, and had attached supporting affidavits from them. Ruiz I, 132
Ill. 2d at 24-26. The supreme court found that counsel's failure to investigate

  "the evidence in question" constituted ineffectiveness (Ruiz I, 132 Ill. 2d at 25-

  26) and remanded for a "hearing on these portions of the defendant's petitions"

  (Ruiz I, 132 Ill. 2d at 28).   However, on remand, the hearing went far beyond

  friends and family members, including a toxicologist who testified that the

  defendant was under the influence of drugs and alcohol at the time of the

  murders, and a clinical psychologist who testified about the defendant's

  cognitive disfunction. Ruiz II, 177 Ill. 2d at 381. On appeal from the hearing,

  the State argued that the trial court had violated the supreme court's mandate.

  Ruiz II, 177 Ill. 2d at 381-82. However, the supreme court rejected this

  argument, observing that the trial court has "wide latitude" to conduct the

  hearing (Ruiz II, 177 Ill. 2d at 383) and was " 'required to use any proper

  procedure necessary' " to discharge its duty in determining the defendant's


                                        24
       No. 1-16-1687

         claims. Ruiz II, 177 Ill. 2d at 383 (quoting People v. Wakat, 415 Ill. 610, 616-17

         (1953)). The trial court was vested with this latitude, even though the law in the

         case had remained exactly the same—unlike our case.

¶ 50           Second, we do not find Ruiz II dispositive because, in the case at bar, the

         trial court faced a question that this court never had the opportunity to answer.

         When we remanded for resentencing to include the 15-year enhancement,

         Castleberry had not been decided. Thus, the trial court was faced with a

         question of initial impression with respect to this case, namely, what

         Castleberry required. If all sentencing required was the mechanical application

         of 15 years to the existing 9-year sentence, we would not have needed to

         remand the case to the trial court. As noted above, contrary to what the State

         argues, sentencing is not trivial. The trial judge is under the same duty that we

         are to exercise judgment in applying the law and deciding new questions when

         they arise; and, prior to resentencing, Castleberry eliminated the entire basis of

         our order. Thus, we do not find this argument persuasive.

¶ 51           Although the trial court stated that the question whether to resentence

         was best left to the appellate court and that it had no choice but to apply the

         mandate, we observe that, if the trial court had refused to resentence defendant,

         there is nothing that this court could have done. In this respect, the supreme

         court has drawn a clear line between itself and the appellate court. This clear

                                               25
       No. 1-16-1687

         line is best seen in cases such as People v. Relerford, 2017 IL 121094, and

         People v.Gaughan, 2016 IL 120110.

¶ 52           In Relerford, our supreme court "address[ed] the appellate court's

         decision to address the validity of defendant's unsentenced convictions."

         Relerford, 2017 IL 121094, ¶ 71. In Relerford, the supreme court observed that

         the appellate court's "jurisdiction extends only to final judgments and that there

         is no final judgment in a criminal case unless sentence has been imposed."

         Relerford, 2017 IL 121094, ¶ 71; People v. Dixon, 91 Ill. 2d 346, 352 (1982)

         ("the final step in a criminal judgment is the sentence [citations], and *** in its

         absence an appeal ordinarily cannot be entertained because the judgment is not

         final"); People v. Flores, 128 Ill. 2d 66, 95 (1989) ("there is no final judgment

         in a criminal case until the imposition of sentence, and, in the absence of a final

         judgment, an appeal cannot be entertained"). In the case at bar, if the trial court

         had refused to impose a new sentence and had reinstated the original sentence,

         the case would have been over, since an appeal had already been taken from

         that final judgment. The State's only recourse, as we explain below, would

         have been to move for leave to file a mandamus action, which may be filed

         directly with the supreme court. Ill. S. Ct. R. 381(a) (eff. July 1, 2017).

¶ 53           In Relerford, the appellate court believed that it had jurisdiction based on

         Dixon, 91 Ill. 2d at 353-54. However, the supreme court in Relerford stressed

                                                26
       No. 1-16-1687

         that "Dixon must be understood to be limited" to its facts. Relerford, 2017 IL
121094, ¶ 74. In Dixon, the circuit court had erroneously merged two of the

         defendant's convictions into two other, more serious convictions, and had

         sentenced only the more serious convictions, which the defendant then

         appealed. Dixon, 91 Ill. 2d at 349, 352. In Dixon, the supreme court held that

         that, although the unsentenced convictions were nonfinal orders, the appellate

         court had jurisdiction to order a remand for imposition of sentence on the lesser

         offenses, since these offense had been merged into and were thus "intimately

         related to" the sentenced convictions that the defendant had appealed. Dixon,
91 Ill. 2d at 353-54 (discussed in Relerford, 2017 IL 121094, ¶ 73).

¶ 54           In Relerford, our supreme court stressed that "Dixon must be given a

         narrow interpretation." Relerford, 2017 IL 121094, ¶ 75; Dixon, 91 Ill. 2d at

         353 ("[t]he situation before us is an anomalous one"). The Relerford court

         found that, in the case before it, "the appellate court lacked jurisdiction to

         decide the validity of defendant's unsentenced convictions." Relerford, 2017 IL
121094, ¶ 75.    However, that did not mean that the parties were without

         recourse. The Relerford court observed that, unlike the appellate court, the

         supreme court has "general administrative and supervisory authority over all

         courts" in Illinois. Relerford, 2017 IL 121094, ¶ 76. Thus, "[i]n the exercise of




                                              27
       No. 1-16-1687

         [the supreme] court's supervisory authority, [it] opt[ed] to exercise jurisdiction

         over the unsentenced convictions." Relerford, 2017 IL 121094, ¶ 76.

¶ 55           Similarly, in Castleberry, the supreme court found that, although the

         appellate court lacked jurisdiction, the State could move for leave to file a

         mandamus action (Castleberry, 2015 IL 116916, ¶ 26) which could be heard

         directly by the supreme court (Ill. S. Ct. R. 381 (eff. Mar. 1, 2001)); and that is

         exactly what the State's Attorney did , 2016 IL 120110, ¶ 1. "Illinois Supreme

         Court Rule 381 authorizes original mandamus actions" in the supreme court "

         'to review a judge's judicial act.' " Gaughan, 2016 IL 120110, ¶ 21 (quoting Ill.

         S. Ct. R. 381 (eff. July 1, 2017)). Pursuant to this rule, the State's Attorney of

         Cook County moved for leave to file a mandamus action in the supreme court

         asking the highest court to order the trial judge in Castleberry to impose the

         statutorily-required 15-year firearm enhancement; and the supreme court

         granted leave and ordered the trial judge to vacate his sentencing order and to

         resentence the defendant in Castleberry with the 15-year firearm enhancement.

         Gaughan, 2016 IL 120110, ¶ 34. Thus, contrary to the trial court's finding in

         the case at bar that the decision about resentencing was up to the appellate

         court, and contrary to the State's arguments before us and in the court below

         about the appellate mandate, there was nothing that this court could have done

         if the trial court refused to resentence. In that event, the appropriate remedy, if

                                               28
       No. 1-16-1687

         the State desired further relief, would have been to move for leave to file a

         mandamus action with the supreme court. Gaughan, 2016 IL 120110, ¶ 21;

         Castleberry, 2015 IL 116916, ¶ 26; Ill. S. Ct. R. 381 (eff. July 1, 2017).

¶ 56           In addition, we observe that, in choosing to exercise its discretion to

         afford mandamus relief to the State with respect to the Castleberry defendant,

         the supreme court emphasized: "This is not *** a situation where an inmate is

         about to walk out the prison door when the State seeks correction of his

         sentence." Gaughan, 2016 IL 120110, ¶ 16. Thus, the Castleberry/Gaughan

         situation is the polar opposite of our case, where the defense informed the trial

         court prior to the resentencing that, without it, defendant should have been

         released months ago.

¶ 57           Since we decide this issue based on Castleberry and Price, we do not

         reach the question of whether defendant's MSR term had run prior to our Rule

         23 order and whether the sentencing issue was then moot.

¶ 58                                   CONCLUSION

¶ 59           For the foregoing reasons, we find that the trial court erred by proceeding

         with resentencing; we vacate the second sentence and reinstate his original

         sentence.

¶ 60        Vacated second sentence; reinstated original sentence.



                                               29